                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION


  In re:                                             Case No. 18-15919-JEP

       NATALIE G. ADAMS                              Chapter 7

                                                     Judge Jessica E. Price Smith
                    Debtor(s)



                         REQUEST FOR NOTICE TO CREDITORS

  TO THE CLERK, UNITED STATES BANKRUPTCY COURT:


           It appears to the Trustee that there will be assets for distribution in the above-

  captioned matter. Please issue notice to the creditors to file claims.


  Dated: February 23, 2019


                                                 /s/ Kari B. Coniglio
                                                 Kari B. Coniglio #0081463
                                                 Chapter 7 Trustee
                                                 200 Public Square, Suite 1400
                                                 Cleveland, OH 44114
                                                 Tel. (216) 479-6167
                                                 Fax (216) 937-3766
                                                 kbconiglio@vorys.com




18-15919-jps     Doc 20      FILED 02/23/19       ENTERED 02/23/19 11:49:32             Page 1 of 1
